Gunter, Justice.
This is a dam case that comes here from Rabun Superior Court. The controversy had its inception when the appellant constructed a dam which allegedly interfered with the natural flow of the waters of York Branch, a non-navigable stream. The appellee brought an action against the appellant to enjoin such interference, and on September 19, 1970, the trial court entered an interlocutory injuction which enjoined the appellant "from the obstruction of natural flow of waters of York Branch.”
In September of 1972, the appellee brought an action for contempt against the appellant for allegedly violating the interlocutory injunction of September 19, 1970. The trial judge conducted a hearing and pursuant thereto he entered an order on the 17th day of October, 1972, reciting that the court found as a fact that the appellant had interfered with the natural flow of the waters of York Branch since the date of the original order of the court dated September 19,1970. The order held the appellant in contempt of court, but it also provided that he could purge himself of contempt by "opening the gate at the dam so that the waters of said York Branch may have natural flow.”
The record clearly shows that the appellant had constructed the dam and had thereafter been enjoined from interfering with the natural flow of the waters of the branch. It is implicit in the court’s contempt order that the court had determined that the natural flow of the waters would not be impeded if the gates were opened. And the appellant could purge himself of contempt by merely opening the gates.
We conclude that the evidence in the record justified the entry of the contempt order appealed from; the terms of the contempt order were not unreasonable; and the *543contempt order was not erroneous, null, and void for any of the reasons alleged.
Submitted February 12, 1973
Decided May 10, 1973.
Frank Sutton, for appellant.
John G. Davis, for appellee.

Judgment affirmed.


All the Justices concur.